Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received December 22, 2021;
Claims 1, 2, 10, 12, 15 & 16 have been amended and claims 4, 17 & 20 have been cancelled. Therefore Claims 1-3, 5-16, 18 & 19 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 22, 2021.

Claim Objections

Claims 15-20 are objected to because of the following informalities:  MPEP 608.01(m) requires that claims “must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.  Part of claim 15 and claims 16-20 appears on a page containing the remarks.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant Argues
Referring to Lee, which is a Korean application having no counterpart U.S. application, the Korean wording of “
    PNG
    media_image1.png
    18
    145
    media_image1.png
    Greyscale
” should actually be translated to "cathode material". 

That is, Lee is related to a secondary battery, and thus, the anode is an electrode where oxidation occurs, and the cathode is an electrode where reduction occurs. However, such a meaning is not correctly translated in the machine translation of Lee. 

Specifically, in paragraph [0040] of Lee, it is stated that "31" has a structure in which "35" is formed on both surfaces of "34" consisting of a metal material, such as aluminum; "32" has a structure in which "37" is formed on both surfaces of "36" consisting of a metal material, such as copper. In the lithium-ion battery, aluminum is generally used for the cathode, and copper is used for the anode. Thus, the feature of" 
    PNG
    media_image1.png
    18
    145
    media_image1.png
    Greyscale
”of Lee should be translated to "cathode". 

Examiner respectfully disagrees

The machine translation of Lee does translate  
    PNG
    media_image2.png
    24
    75
    media_image2.png
    Greyscale
to be a positive electrode (cathode). In paragraph 0040, Lee discloses 
    PNG
    media_image2.png
    24
    75
    media_image2.png
    Greyscale
 to be an aluminum positive electrode. 


Applicant Argues
That is, according to amended independent Claim 1, the energy density of the second unit cell is lower than the energy density of the first unit cell due to difference in materials between the first anode and second anode. 
However, Lee describes a structure wherein the energy density of the side cell block is lowerthan the energy density of the center cell block due to the thickness of " 
    PNG
    media_image1.png
    18
    145
    media_image1.png
    Greyscale
”coating layer, but such a difference in the electrical conductivity is not due to a difference between the materials. 

Examiner respectfully disagrees
Although Lee discloses a difference in the electrical conductivity is due to a difference in thickness, Lee is not relied upon for the different materials. Secondary reference Takeuchi et al. is relied upon for the different electrode materials. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 20160076364 as applied to claim 1 above in further view of Takeuchi et al. (US 2012/0202110).

With respect to claim 1, Lee et al. ‘364 discloses a battery 10 [Figure 1; Figure 2; 0031] comprising: 
a packaging material 40 (case) including a first face and a second face [Figure 1; Figure 2; 0031-0037]; 
 5a central cell block 20a including a plurality of central cells 30 (first unit cell) [Figure 2; 0031-0035] including a first cathode, a first separator, and a first anode [0039-0040; Figure 2; Figure 3], the anode of the central cell (first anode) having a higher loading energy density/a loading energy density of 3.9-4.1 mAh/cm 2 (characteristic of a first electrical conductivity when the first unit cell is discharged) [0016-0017]; and 
a side cell blocks 20b that include a plurality of side cells 50 (plurality of second unit cells), each including a second cathode, a second separator, and a second anode [0039-0040; Figure 3; Figure 2], the anode of the side cell (second anode) having a loading energy density of 1.6-1.8 mAh/cm 2 (a characteristic of a second 10electrical conductivity lower than the first electrical conductivity when the plurality of second unit cells are discharged), [0016-0017; 0030-0031] wherein the plurality of second unit cells 50 are disposed within the case 40 to be adjacent to the first face and the second face, respectively [Figures 1-2], and the first unit cell 30 is interposed between the plurality of second unit cells 50. [Figure 2]
Lee et al. ‘364 discloses wherein the second cathode includes a lithium metal oxide. [0005; 0041]

Lee et al. ‘364 does not disclose wherein the second cathode includes a lithium phosphate having an olivine structure and containing manganese, and wherein the second anode includes a lithium titanium oxide.  
Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing manganese [0085], and wherein the second anode includes a lithium titanium oxide [Abstract; 0072-0073; 0118].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second cathode and second anode of Lee et al ‘364 to have included a lithium phosphate having an olivine structure and containing at least one of manganese and lithium titanium oxide, as disclosed in Takeuchi et al., in order to improve battery voltage and allow for high output performance, a long charge-discharge cycle life and high safety. [0072; 0118]
With respect to claim 2, Lee et al. ‘364 discloses wherein the first anode includes graphite. [0042-0043]
With respect to claim 3, Lee et al. ‘364 discloses wherein a first one of the plurality of second unit 20cells 50 is disposed adjacent to the first face and a second one of the plurality of second unit cells 50 is disposed adjacent to the second face [Figure 1; Figure 2], wherein the first unit cell 30 is connected in parallel with the connection structure of 25the first one of the plurality of second unit cells 50 and the second one of the plurality of second unit cells 50. [Figures 1-2; Claim 1; Abstract].
Lee et al. ‘364 does not disclose wherein the first one of the plurality of second unit cells and the second one of the plurality of second unit cells are connected in a series connection structure with each other.
	Although Lee et al. ‘364 does not disclose wherein the first one of the plurality of second unit cells and the second one of the plurality of second unit cells are connected in a series connection structure with each other, cells can only be connected in series, parallel or a combination of the two. It is well known in the art to connect cells in series to increase the voltage or connect the cells in parallel to increase the current or connect the cells in a combination of the two to increase both the voltage and current.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cell connection of Lee et al. ‘364 with a series/parallel connection to increase to allow for the desired capacity and voltage. Combining prior art elements according to known methods to yield predictable results and using known techniques to improve similar devices in the same way are considered obvious to one of ordinary skill in the art (KSR, MPEP 2141 (IIl)).


With respect to claim 5, Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide [0005; 0041; 0120-0121; 0126-0127] and the first anode includes graphite. [0005; 0042]
With respect to claim 8, Lee et al. ‘364 discloses further comprising a second one of the first unit cell, wherein the first unit cell and the second one of the first unit cell are stacked, and wherein the plurality of second unit cells are stacked together with the first unit cell and the second one of the first unit cell. [Figure 2; Figure 4]
With respect to claim 10, Lee et al. ‘364 discloses a lithium cobalt oxide but does not specifically disclose a lithium phosphate being a composition of chemical formula LiCoxMnyFezPO4.
Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
wherein the second cathode includes a lithium phosphate [0085] containing at least one of cobalt, manganese, and iron [0085], such as LixFePO.sub.4 [0085-0087] (chemical formula LiCoxMnyFezPO4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second cathode of Lee et al ‘364 to have included a lithium phosphate containing at least one of cobalt, manganese and iron, as disclosed in Takeuchi et al., in order to allow for improved battery voltage and high output performance, a long charge-discharge cycle life and high safety. [0072; 0118]
With respect to claim 13, Lee et al. ‘364 discloses wherein the case includes a pouch or a can structure that encapsulates the first unit cell and the plurality of second unit cells. [Figure 2; 0024-0025; 0031-0039]
With respect to claim 14, Lee et al. ‘364 does not disclose wherein the second anode includes a material having an electrical conductivity that is lower in a discharged state than in a charged state.
Takeuchi et al. discloses a battery comprising: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
and wherein the second anode includes a lithium titanium oxide (a material having an electrical conductivity that is lower in a discharged state than in a charged state) [Abstract; 0072-0073; 0118].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the second anode of Lee et al ‘364 to have included a material having an electrical conductivity that is lower in a discharged state than in a charged state, as disclosed in Takeuchi et al., in order to allow for high output performance, a long charge-discharge cycle life and high safety. [0118]

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 2016/0076364 in view of Takeuchi et al. (US 2012/0202110) as applied to claim 1 above in further view of Shin et al. KR2008/0095967.
With respect to claim 6, Lee et al. ‘364 discloses wherein the first unit cell includes a stacked structure in which a portion of the first unit cell is stacked with another portion of the first unit cell, and wherein at least one of the plurality of second unit cells includes a structure in which a portion of the at least one of the plurality of second unit cells is 15stacked with another portion of the at least one of the plurality of second unit cells.  [Figure 4; Figure 5; 0096-0099; 0105-0106]
Lee et al. ‘364 does not disclose the first unit cell and second unit cell being wound.
Shin et al. discloses a battery comprising:  5an internal unit electrode (first unit cell) including a first cathode, a first separator, and a first anode [Figure 6; 4-6], the first anode having a characteristic of a first electrical conductivity when the first unit cell is discharged [Figure 6; 4-6]; and a plurality of outermost unit electrodes (second unit cells), each including a second cathode 410/420, a second separator, and a second anode 310/320, the second anode 310/320 have low energy density  (having a characteristic of a second 10electrical conductivity lower than the first electrical conductivity when the plurality of second unit cells are discharged) [13-14; 4-8; Figure 6], wherein the first unit cell is interposed between the plurality of second unit cells and [4-8; Figure 6] wherein the first unit cell is wound to include a stacked structure in which a portion of the first unit cell is stacked with another portion of the first unit cell, and wherein at least one of the plurality of second unit cells is wound to include a structure in which a portion of the at least one of the plurality of second unit cells is 15stacked with another portion of the at least one of the plurality of second unit cells. [1-4; Figure 6].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the unit cells of Lee et al. ‘364 to be wound, as disclosed in Shin et al. in order to allow for quick and accurate manufacturing while simplifying the manufacturing process. [4-5]
With respect to claim 7, Lee et al. ‘364 discloses wherein a number of the plurality of second unit cells is greater than a number of the first unit cell. [0023; 0034-0035]
Lee et al. ‘364 does not disclose wherein a wound number of the plurality of second unit cells is at least 5% and no greater than 50% of a sum of a wound number of the first unit cell and the wound number of the plurality of second unit cells
Shin et al. discloses wherein a wound number (2) of the plurality of second unit cells 310/410/320/420 is 25% which falls within the claimed range [Figure 2] (at least 5% and no greater than 50%) of a sum (8) of a wound number of the first unit cell (6) and the wound number of the plurality of second unit cells (2). [Figures 2-4] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include a wound number of the plurality of second unit cells that is at least 5% and no greater than 50% of a sum of a wound number of the first unit cell and the wound number of the plurality of second unit cells, as disclosed in Shin et al., in order to allow for excellent high-rate discharge characteristics. [4-5]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 2016/0076364 in view of Takeuchi et al. (US 2012/0202110) as applied to claim 8 above in further view of Shin et al. KR2008/0095967.
With respect to claim 9, Lee et al. ‘364 discloses wherein a number of the plurality of second unit cells is greater than a number of the first unit cell. [0023; 0034-0035]
Lee et al. ‘364 does not disclose wherein a stacked number of the plurality of second unit cells is at least 5% and no greater than 50% of a sum of a stacked number of the first unit cell and the second one of the first unit cell and the stacked number of the plurality of second unit cells.
Shin et al. discloses further comprising a second one of the first unit cell, wherein the first unit cell and the second one of the first unit cell are stacked [Figure 6], and wherein the plurality of second unit cells 310/410/320/420 are stacked together with the first unit cell and the second one of the first unit cell [Figure 6], wherein a stacked number (2) of the plurality of second unit cells 310/410/320/420 is 25% which falls within the claimed range [Figure 2] (at least 5% and no greater than 50%) of a sum (8) of a stacked number of the first unit cell and the second one of the first unit cell (6) and the wound number of the plurality of second unit cells (2). [Figures 2-4] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include a stacked number of the plurality of second unit cells that is at least 5% and no greater than 50% of a sum of a stacked number of the first unit cell and the second one of the first unit cell and the stacked number of the plurality of second unit cells, as disclosed in Shin et al., in order to allow for excellent high-rate discharge characteristics. [4-5]

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘364 KR 20160076364 in view of Takeuchi et al. (US 2012/0202110) as applied to claim 10 above in further view of Kawai et al. WO2017/057284 (see US 2018/0212213).
	With respect to claim 11, Lee et al. ‘364 does not disclose wherein the second anode includes a lithium titanium oxide having a composition of Li4Ti402
	Kawai et al. discloses a lithium ion battery comprising an anode that includes a lithium titanium oxide having a composition of Li4Ti402. [0216]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery of Lee et al. ‘364 to include an anode that included Li4Ti402, as disclosed in Kawai et al., in order to allow for increased life span and reduction in price. [0012; Table 1; Figure 35; Table 2]
With respect to claim 12, Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide, and 15wherein the first anode includes graphite. [0005; 0042-0043; 0120-0121; 0126-0127]

Claims 15-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2012/0202110) in view of Lee et al. ‘364 KR 20160076364.
With respect to claim 15, Takeuchi et al. discloses an electronic device [Figure 3] comprising: a circuit element 26 [0124; Figure 3] and a battery electrically connected to the circuit element 26 [0124], wherein the battery includes: a case 37/38 [Figure 3] including a first face and a second face;  5a first unit cell 21 including a first cathode, a first separator, and a first anode, the first anode having a characteristic of a first electrical conductivity when the first unit cell 21 is discharged; and a plurality of second unit cells 21, each including a second cathode, a second separator, and a second anode, the second anode having a characteristic of a second 10electrical conductivity, wherein the plurality of second unit cells 21 are disposed within the case 37/38 to be adjacent to the first face and the second face, respectively, and the first unit cell 21 is interposed between the plurality of second unit cells 21, [Figure 3; 0121-0124; abstract; 0014]
Takeuchi et al. discloses wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing manganese. [0085; Abstract; 0072-0073; 0118].  
Takeuchi et al. discloses wherein the second anode includes a lithium titanium oxide. [Abstract]
	Takeuchi et al. does not disclose wherein the second anode has a second electrical conductivity lower than the first conductivity when the plurality of second unit cells is discharged. 
	Lee et al. ‘364 discloses a battery 10 [Figure 1; Figure 2; 0031] comprising: 
a packaging material 40 (case) including a first face and a second face [Figure 1; Figure 2; 0031-0037];
5a central cell block 20a including a plurality of central cells 30 (first unit cell) [Figure 2; 0031-0035] including a first cathode, a first separator, and a first anode [0039-0040; Figure 2; Figure 3], 
the anode of the central cell (first anode) having a higher loading energy density/a loading energy density of 3.9-4.1 mAh/cm 2 (characteristic of a first electrical conductivity when the first unit cell is discharged) [0016-0017]; and 
a side cell blocks 20b that include a plurality of side cells 50 (plurality of second unit cells), each including a second cathode, a second separator, and a second anode [0039-0040; Figure 3; Figure 2], 
the anode of the side cell (second anode) having a loading energy density of 1.6-1.8 mAh/cm 2 (a characteristic of a second 10electrical conductivity lower than the first electrical conductivity when the plurality of second unit cells is discharged), [0016-0017; 0030-0031]
wherein the plurality of second unit cells 50 are disposed within the case 40 to be adjacent to the first face and the second face, respectively [Figures 1-2], and the first unit cell 30 is interposed between the plurality of second unit cells 50. [Figure 2]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Takeuchi et al. to have included a second anode having a second electrical conductivity lower than the first conductivity when the plurality of second unit cells is discharged, as disclosed in Lee et al. ‘364, in order to improve output and reduce the resistance and improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]
With respect to claim 16, Takeuchi et al. does not disclose wherein the first anode includes graphite.
	Lee et al. ‘364 discloses wherein the first anode includes graphite. [0005; 0042]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first anode of Takeuchi et al. to have included graphite, as disclosed in Lee et al. ‘364, in order to improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]
With respect to claim 18, Takeuchi et al. discloses wherein the second cathode includes a lithium phosphate having an olivine structure [0085] and containing at least one of cobalt, manganese, and iron [0085] such as LixFePO.sub.4 [0085-0087]
	With respect to claim 19, Takeuchi et al. discloses wherein the first cathode can include a lithium cobalt oxide. [0085]

Takeuchi et al. does not disclose wherein the second cathode includes a lithium phosphate and the first cathode includes a lithium cobalt oxide. 
	Lee et al. ‘364 discloses wherein the first cathode includes a lithium cobalt oxide [0005; 0041; 0120-0121; 0126-0127]
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first cathode of Takeuchi et al. to have included lithium cobalt oxide, as disclosed in Lee et al. ‘364, in order to improve energy density characteristics. [0025-0030; 0068-0070; 0080-0083]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723